*980Por cuanto, ia moción del peticionario, radicada el día 6 del corriente mes de diciembre, solicitando que se corrija, con el fin de ajustar a la ley y a la justicia la resolución de esta corte de noviembre 30 de 1927, ha sido presentada eon-dicionalmente y para ser retirada en caso de ser admitida una nueva solicitud enmendada, radicada en el mismo día 6 de diciembre; '
Por oxtaNto, asumiendo para los fines de esta resolución, que el peticionario esté amparado por la disposición de la ley dé 1916 que exige únicamente un promedio de 75 por ciento en cada curso, no estamos conformes con la teoría del peticionario en su nueva solicitud de que los 74.833 por ciento obtenidos por él como promedio en el primer curso, puede considerarse como un cumplimiento sustancial de diclio re-quisito legal;
Por cuanto, no estamos conformes tampoco con el se-gundo fundamento de dicha nueva petición, o sea, que la Resolución Conjunta No. 46, de 16 de mayo de 1927, pág. 381, “enmienda la ley de 1916 en cuanto al mínimum de tanto por ciento que se requiere para aprobar un curso, omitiendo fijar dicho por ciento y dejando su fijación al criterio del tribunal de exámenes, de manera implicada, en la facultad de conceder los exámenes concedida expresamente.”
Por tanto, se da por retirada la moción solicitando que se inspeccione y corrija con el fin de ajustarla a la ley y a la justicia la resolución de esta corte de noviembre 30, 1927; se declara con lugar una moción radicada el día 6 del mes en curso, y titulada “Moción pidiendo permiso para pre-sentar una petición de nuevo al Honorable Tribunal Supremo en solicitud de admisión a exámenes de reválida, después de negada por resolución una solicitud primera con el mismo propósito, fundada esta moción en error' de derecho come-tido en la primera petición por haber omitido alegaciones esenciales en la primera petición,” y sin lugar la susodicha nueva petición.